Case: 15-41617      Document: 00513911588         Page: 1    Date Filed: 03/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals

                                      No. 15-41617
                                                                             Fifth Circuit

                                                                           FILED
                                                                      March 14, 2017

Cons. w/16-40280                                                      Lyle W. Cayce
                                                                           Clerk
MARVIN WADDLETON, III,

                                                 Plaintiff-Appellant

v.

NORRIS JACKSON; A. AMBRIZ; D. KEMPT; V. L. BRISHER; BARBARA
TREVINO; SERGEANT JESUS SOTO; CAPTAIN KIMBERLY GARZA,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 2:10-CV-267


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Marvin Waddleton, III, Texas prisoner # 1355746, filed a 42 U.S.C.
§ 1983 complaint, the dismissal of which this court affirmed in 2013. See
Waddleton v. Jackson, 548 F. App’x 255, 255 (5th Cir. 2013). Waddleton now
moves for leave to proceed in forma pauperis (IFP) in this appeal from the
denial of a postjudgment motion he filed in May 2015 seeking leave to file a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41617       Document: 00513911588    Page: 2   Date Filed: 03/14/2017


                                   No. 15-41617
                                 c/w No. 16-40280

motion under Federal Rule of Civil Procedure 60(b). After Waddleton moved
for leave to proceed IFP in this court, he also filed an IFP motion in the district
court.     The district court denied that motion, certifying that Waddleton’s
appeal was not taken in good faith, and Waddleton appealed. The two appeals
have been consolidated and are now before us.
         In addition to moving for leave to proceed IFP on appeal, Waddleton has
moved for a nunc pro tunc correction of the district court docket sheet. He
maintains that that instrument reflects incorrect dates for the issuance of the
opinion and the mandate in appeal No. 14-40055. The dates on the district
court docket sheet do not purport to reflect the dates on which events took place
in this court. The dates corresponding to district court docket entry numbers
48 and 49 are the dates upon which the district court received the docketed
items from this court. Accordingly, the motion for nunc pro tunc correction of
the record is denied.
         With respect to his IFP motion, Waddleton renews his arguments that
the district court was unable to resolve his § 1983 claims at the summary
judgment stage and that, in light of Tolan v. Cotton, 134 S. Ct. 1861, 1863
(2014), it should have allowed him to file a new Rule 60(b) motion to continue
to litigate his Fourth Amendment claims. Waddleton’s brief in support of his
IFP motion, however, fails to raise any nonfrivolous argument going to any of
the district court’s orders that are currently before us for review. See Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motion for leave to
proceed IFP is DENIED, and the APPEAL IS DISMISSED as frivolous. See
Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.
         The dismissal of this appeal as frivolous counts as a strike for purposes
of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.
1996).     Waddleton has also accumulated at least one other strike.           See


                                         2
    Case: 15-41617    Document: 00513911588     Page: 3   Date Filed: 03/14/2017


                                 No. 15-41617
                               c/w No. 16-40280

Waddleton v. Blalock, No. 01-40264, 2001 WL 1485851, *2 (5th Cir. Nov. 16,
2001). Waddleton is warned that if he accumulates three strikes, he will no
longer be allowed to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).




                                          3